DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 8, 11, 12, canceled claims 9, 10, and 13, and added claims 21 and 22 in the amendment filed on 08/12/2021.
The claims 1-8, 11, 12, and 14-22 are pending.

Response to Arguments
Applicant's arguments filed on 08/12/2021 have been fully considered but they are not persuasive.
A. 	Applicant argues that Alrawais does not disclose in response to determining that the state of the secure session is anomalous, sending a different digital certificate associated with a different certificate authority to the client application.
In reply, the Examiner respectfully disagrees.

Alrawais discloses the certificate information matching a revoked certificate information included in the stored revocation information (paragraph 0051-0053; 0132). Accordingly, the validation would not be successful, thus the connection is determined to be anomalous and terminated. Alrawais further discloses when the certificate is not found in the revoked certificate information indicating the digital certificate is valid, thus establishing secure session using the valid digital certificate (paragraph 0051-0054; 0070; 0084).  Therefore, Alrawais discloses the argued claims limitations.



Claim Objections
Claims 15-20 are objected to because of the following informalities: 
Claims 15-20 recites “the computer-readable storage medium of claim …”. It appears that the claims were intended to depend on claim 14, which is “a computing apparatus” claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alrawais et al (US Publication No. 2017/0317837 A1).
With respect to claim 1, Alrawais teaches a method to facilitate server authentication (Abstract), the method comprising: receiving a request from a client application to establish a secure session (paragraph 0051-0053 disclose client launching a HTTPS secure connection); 
sending a digital certificate to the client application, wherein the digital certificate is associated with a certificate authority (paragraph 0051-0053; 0069-0071 disclose sending digital certificate to client); determining that a state of the secure session is anomalous (paragraph 0051-0053; 0132 disclose polling each certificate authority to check status of the certificate authority to determine an error); in response to determining that the state of the secure session is 

With respect to claim 2, Alrawais teaches determining the state of the secure session is normal when the client application validates the digital certificate, and upon determining the state of the secure session is normal, establishing a secure session (paragraph 0051-0053; 0069-0071 disclose upon validating the certificate, establishing secure connection).

With respect to claim 3, Alrawais teaches wherein determining the state of the secure session further comprises setting a timer or a counter (paragraph 0028; 0051).

With respect to claim 4, Alrawais teaches wherein the timer or counter, upon time-out, indicates that the state of the secure session is anomalous (paragraph 0028; 0051; 0055).

With respect to claim 5, Alrawais teaches pinging one or more certificate authorities wherein the pinging includes sending one or more of an internet control message protocol (ICMP) echo request, an online certificate status protocol (OCSP) health check, a hypertext transfer protocol (HTTP) health check, or an OCSP request to the one or more certificate authorities (paragraph 0028; 0051; 0107 disclose OCSP request).

With respect to claim 6, Alrawais teaches wherein pinging the one or more certificate authorities further comprises ceasing use of digital certificates associated with one or more certificate authorities that do not respond the pinging (paragraph 0028; 0051; 0067; 0107).



With respect to claim 14, Alrawais teaches a computing apparatus comprising: one or more computer readable storage media; one or more processors operatively coupled with the one or more computer-readable storage media; and program instructions stored on the one or more computer readable storage media to facilitate server authentication in a content delivery network (Abstract) that, when executed by the one or more processors, direct the computing apparatus to at least: receive a request from an end point to establish a secure session (paragraph 0051-0053 disclose client launching a HTTPS secure connection); send a digital certificate to the end point, wherein the digital certificate is associated with a certificate authority (paragraph 0051-0053; 0069-0071 disclose sending digital certificate to client); determine that a state of the secure session is anomalous (paragraph 0051-0053 disclose polling each certificate authority to check status of the certificate authority to determine an error); in response to determining that the state of the secure session is anomalous, send a different digital certificate associated with a different certificate authority to the end point (paragraph 0051-0054; 0084 disclose establishing secure session by sending message indicating valid digital certificate to the client).

With respect to claim 15, Alrawais teaches wherein the set of instructions further cause the one or more processors to determine the state of the secure session is normal when the end point validates the digital certificate, and upon determining the state of the secure session is normal, establish a secure session (paragraph 0051-0053; 0069-0071 disclose upon validating the certificate, establishing secure connection).

.

Allowable Subject Matter
Claims 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8, 11, and 12 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
10/9/2021